         Case 1:19-cr-00367-RA Document 67 Filed 10/05/20 Page 1 of 1




                                     October 5, 2020



Via ECF                                                                      Application granted.
Honorable Ronnie Abrams
United States District Judge                                                 SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007                                                     ____________________________
                                                                             Ronnie Abrams, U.S.D.J.
             Re:     United States of America v. Joelsy Sarit-Abreu          October 5, 2020
                           Ind. No.: 19 Cr. 367 (RA)

Dear Judge Abrams:

       Ms. Abreu is a proud member of the SDNY Young Adult Opportunity Program
(YAOP). Ms. Abreu seeks permission to travel to Florida with her family for Thanksgiving.
Her intended dates of travel are November 21-28, 2020. She respectfully requests that the
Court modify her bail conditions to permit her to do so. The government and pre-trial
services have no objection.

      Thank you for your consideration.
                                                Very truly yours,

                                                SULLIVAN | BRILL, LLP



                                                __________________________
                                                By: Steven Brill
